House Lease Agreement

No: Vitup House Lease Agreement 2006-0989




Party A (Lessor): Wang Shubin

ID Card No: 220622196506270630

Address: No. 10-1-3-2 (03), Ming Ze Yuan, Dalian City, China




Party B (Lessee): Dalian Vitup Management Holdings Co., Ltd

Address: Third floor, No. 108, Nanshan Road, Zhongshan District, Dalian




Whereas




Party A is willing to lease and Party B agrees to rent the house located at No.
108-1, 108-2 Nanshan Road, Zhongshan District, Dalian.




Now therefore, both Party A and Party B have reached an agreement regarding to
the abovementioned lease matter with terms and conditions as follows:




1

The house situated at No. 108-1, 108-2 Nanshan Road, Zhongshan District, Dalian
and with a floor space of 1230.94 square meters constitutes a three-tier
frame-structured building (Hereinafter referred to as the “House”) and is owned
by Party A.




2

Party A agrees to lease 20 square meters the House to Party B for use as an
office for business operation. The annual rental is RMB 5800, and each year’s
rental shall be settled by the end of that year. However, subject to a specific
circumstance, Party A may collect the next year’s rental in advance.




3

Both Party A and Party B agree that the lease term is twenty years, commencing
from the date of the execution of the House Lease Agreement herein.




4

During the term of this Agreement, the two parties herein agree to adjust the
rental of the House once every two years through consultation according to the
then-current real estate market situation and business operation conditions of
Party B.




5

Upon the execution of this Agreement, the leased House shall be delivered for
occupation by Party B, and all taxes, expenses or other relevant charges arising
from the lease, occupation and use of the House shall be born by Party B.




6

Both Party A and Party B shall bear the responsibility to observe the terms and
conditions set forth above. In case that any party breach the agreement, the
other party is entitled to file a civil lawsuit to any court that has
jurisdiction for indemnification for economic losses.




7

This Agreement takes effect from the date of signature by the two parties
herein. The





Agreement is made in quadruplicate; each party holds one and the others are
submitted to relevant government departments for filing and recording purpose.
All originals shall have the same legal effect.







IN WITNESS WHEREOF, the two parties have cause this House Lease Agreement to be
executed by their respective authorized representatives as of the date
hereinblow written.
















Party A: Wang Shubin







Signature:                         
















Party B: Dalian Vitup Management Holdings Co., Ltd







Signature:                         













Date: Aug. 15, 2006



